          Case 3:20-cr-00371-WHA Document 36 Filed 11/16/20 Page 1 of 7



 1   Jason Varnado (State Bar No. 211067)              Kathryn Keneally (appearance pro hac vice)
     jvarnado@jonesday.com                             New York State Bar No. 1866250
 2   JONES DAY                                         kkeneally@jonesday.com
     717 Texas, Suite 3300                             JONES DAY
 3   Houston, TX 77002                                 250 Vesey Street
     Telephone +1-832-239-3939                         New York, NY 10281-047
 4   Facsimile +1-832-239-3600                         Telephone: +1-212-326-3939
                                                       Facsimile: +1-212-755-7306
 5   Neal J. Stephens (State Bar No. 152071)
     nstephens@jonesday.com
 6   Vincent Doctor (State Bar No. 319408)
     vdoctor@jonesday.com
 7   JONES DAY
     1755 Embarcadero Road
 8   Palo Alto, CA 94303
     Telephone: +1.650.739.3939
 9   Facsimile: +1.650.739.3900

10   Attorneys for Defendant
     ROBERT T. BROCKMAN
11
                                     UNITED STATES DISTRICT COURT
12
                                NORTHERN DISTRICT OF CALIFORNIA
13
                                        SAN FRANCISCO DIVISION
14

15
     UNITED STATES OF AMERICA,                           Case No. 3:20-cr-00371-WHA
16
                        Plaintiff,                       ROBERT T. BROCKMAN’S MOTION
17                                                       FOR PROTECTIVE ORDER AND
             v.                                          OPPOSITION TO UNITED STATES’
18                                                       PROTECTIVE ORDER
     ROBERT T. BROCKMAN,
19
                        Defendant.
20                                                       Date:            12/1/2020
                                                         Time:            12:00 PM
21                                                       Judge:           Hon. William Alsup

22   I.      INTRODUCTION
23           The Indictment in this matter was returned under seal on October 1, 2020. It was first
24
     disclosed to defense counsel in a telephone call at 4:00 pm on Saturday, October 10, 2020, and a
25
     copy provided on October 13, 2020. It was announced for the television cameras at the U.S.
26
     Attorney’s press conference on Thursday, October 15, 2020.
27

28           The government has yet to commence production of the 1.1. terabytes (the equivalent of
                                                               Robert T. Brockman’s Motion for Protective Order
                                                                and Opposition to United States’ Protective Order
                                                                                            3:20-cr-00371-WHA
           Case 3:20-cr-00371-WHA Document 36 Filed 11/16/20 Page 2 of 7



 1   22 million pages) of discovery that it estimates will be produced to the defense. Stephens Decl.
 2   ¶3-4. 1 Instead, the government delays the progress of this case by litigating an unnecessary
 3
     proposed protective order that is overbroad, contrary to law, and would seriously hamper the
 4
     preparation of the defense.
 5
              Protective orders regulating discovery are appropriate only if, and to the extent that, “good
 6

 7   cause” is shown. Fed. R. Crim. P. 16(d)(1). 2 The only “good cause” in this case is to protect

 8   several narrow, legitimate interests. The Court should adopt the Defendant’s proposed protective

 9   order to accomplish these ends, and reject the government’s sweeping protective order, with leave
10
     for the government to apply for further restrictions if specific issues warrant.
11
     II.      ARGUMENT
12
              A. The legal standard
13
              “Good cause” for a protective order in discovery in a criminal case under Rule 16(d)(1)
14

15   “is established on a showing that disclosure will work a clearly defined and serious injury to the

16   party seeking closure. The injury must be shown with specificity. Broad allegations of harm,
17   unsubstantiated by specific examples or articulated reasoning, do not support a good cause
18
     showing." United States v Wecht, 484 F.3d 194, 211 (3d Cir. 2007), quoting Pansy v. Borough of
19
     Stroudsburg, 23 F.3d 772, 786 (3d Cir. 1994) (affirming denial of prosecution’s protective order
20
     to cover personnel records of a case agent in a criminal case; “the District Court acted well within
21

22   its authority” in concluding “there was not ‘good cause’”); relied upon by United States v.

23   Arredondo, No. CR-12-1055-PHX-FJM, 2012 WL 1946955, at *1 (D. Ariz. May 30, 2012).

24
              1
25              “Stephens Decl.” refers to the Declaration of Neal J. Stephens affirmed November 16,
     2020 and submitted in support of this Motion.
26            2
                Federal Rule of Criminal Procedure 16(d)(1) provides: “At any time the court may, for
     good cause, deny, restrict, or defer discovery or inspection, or grant other appropriate relief. The
27   court may permit a party to show good cause by a written statement that the court will inspect ex
     parte. If relief is granted, the court must preserve the entire text of the party's statement under
28   seal.”
                                                                  Robert T. Brockman’s Motion for Protective Order
                                                                 and Opposition to DOJ’s Proposed Protective Order
                                                     -2-                                      3:20-cr-00371-WHA
       Case 3:20-cr-00371-WHA Document 36 Filed 11/16/20 Page 3 of 7



 1          Good cause requires a showing that the absence of a protective order “will work a clearly
 2   defined and serious injury.” United States v. Arredondo, 2012 WL 1946955, at *1. When the
 3
     government is the party asserting good cause, it “‘bears the burden, for each particular document
 4
     it seeks to protect, of showing that specific prejudice or harm will result if no protective order is
 5
     granted.’” Id., quoting Foltz v. State Farm Mut. Auto. Ins. Co. 331 F.3d 1122, 1130 (9th Cir.
 6

 7   2003) (emphasis in Arredondo). 3

 8          Separately from Rule 16 discretionary protective orders for “good cause”, Rule 49.1

 9   provides “Privacy Protection For Filings Made with the Court.” Fed. R. Crim. P. 49.1. “Unless
10
     the court orders otherwise, in an electronic or paper filing with the court” certain sensitive
11
     personal information is to be disguised by various means. Id. Rule 49.1(a). 4
12
            B. “Good cause” supports only Mr. Brockman’s proposed protective order
13
            With these principles in mind, the defense has proposed, and the government has rejected,
14

15   that any protective order preserve only specific legitimate interests that have been identified to

16   justify a protective order in this case. Stephens Decl. ¶5.
17          First, the defense can accept that portion of the government’s proposed order that
18
     provides: “The materials provided pursuant to this protective order may only be used for the
19
     specific purpose of preparing or presenting a defense in this matter, unless specifically
20
     authorized by the Court.” Gov’t Order at 2:26-27 (emphasis added). The government’s proposed
21

22   additional, specific restrictions on the defense’s use of discovery materials are unnecessary, and

23   interfere with the ability of Mr. Brockman and his counsel to prepare a defense.

24
            3
25             Like the Third Circuit in Wecht and as illustrated in the District of Arizona by
     Arredondo, criminal cases in the Ninth Circuit refer to cases interpreting Federal Rule of Civil
26   Procedure 26(c) to analyze the “good cause” requirement in criminal Rule 16(d)(1). See also,
     United States v. Patkar, 2008 WL 233062, *4 (D. Haw. January 28, 2008).
27           4
               “an individual's social-security number, taxpayer-identification number, or birth date,
     the name of an individual known to be a minor, a financial-account number, or the home address
28   of an individual, a party or nonparty.” Rule 49.1(a).
                                                                    Robert T. Brockman’s Motion for Protective Order
                                                                   and Opposition to DOJ’s Proposed Protective Order
                                                     -3-                                        3:20-cr-00371-WHA
       Case 3:20-cr-00371-WHA Document 36 Filed 11/16/20 Page 4 of 7



 1          Second, Mr. Brockman in particular has no objection to an order that limits the use of “tax
 2   return information of third parties” to the “specific purpose of preparing a defense in this matter,”
 3
     which should be sufficient to meet the government’s belief that this is necessary to permit it to
 4
     meet its Rule 16, Brady and Jenks Act disclosure obligations. Gov’t Order at 3:1-5. Mr.
 5
     Brockman does not oppose the government’s motion, pursuant to 26 U.S.C. §6103(h)(4), to
 6

 7   obtain authorization from the Court to disclose taxpayer return information to Mr. Brockman as

 8   part of the government’s disclosure obligations.

 9          Third, this Court should order that the parties apply the privacy measures of Rule 49.1(a)
10
     to “electronic or paper filing with the court.” But there is no need, and instead only an unfair
11
     burden on the defense, to impose those restrictions on every use that counsel makes of such
12
     documents in preparation of the case.
13
            Fourth and Fifth, this Court should order that if a party makes a filing with the Court that
14

15   includes a tax “return” or “return information”, as defined by 26 U.S.C. § 6103(b)(1) & (2), or

16   medical records or other patient information protected by the Health Insurance Portability and
17   Accountability Act of 1996 (HIPPA), such information must be redacted or filed under seal.
18
            Finally, as goes without saying, both parties should negotiate between themselves, and be
19
     allowed further application to this Court, if specific circumstances demonstrate “good cause” for
20
     a further protective order. That will be sufficient to protect purported commercial-proprietary
21

22   information that the government may have collected from others, and other materials deserving

23   further protection, when and if the government identifies specific documents in its production and

24   proposes appropriate restrictions.
25          C. There is no “good cause” shown for DOJ’s proposed protective order
26
            The government’s motion makes no specific showing of good cause—the government has
27
     not identified any clearly defined and serious injury that is at risk in this case. Instead the
28
                                                                  Robert T. Brockman’s Motion for Protective Order
                                                                 and Opposition to DOJ’s Proposed Protective Order
                                                     -4-                                      3:20-cr-00371-WHA
       Case 3:20-cr-00371-WHA Document 36 Filed 11/16/20 Page 5 of 7



 1   government makes only broad assertions that the discovery will include “internal financial
 2   records, correspondence and bank records” from various third parties, and “some of this evidence
 3
     contains information regarding internal operations, banking and investment practices.” Motion at
 4
     4:7-10. (emphasis added). The government further states, without any specification, that “this
 5
     information is proprietary and very sensitive.” As noted by the court in Arredondo, this type of
 6

 7   general claim of potential harm lacks the specificity required to establish good cause under Rule

 8   16(d)(1). 2012 WL 1946955, at *1-2 (finding as insufficient a claim to protect “[c]onfidential

 9   and sensitive information related to other investigations (both closed and ongoing)”).
10
            On this flimsy basis the government proposes particular restrictions on the defense’s use
11
     of four sweeping categories of information: “Personal Identifying Information”, “Financial
12
     Information”, “Medical records” and “Tax return information”, as described in Govt. Order
13
     at 1:25 through 2:7. To the extent these categories are deserving of protection on their face, and
14

15   without further specification, they are adequately addressed in Rule 49.1(a) and Mr. Brockman’s

16   proposed order. The government’s proposed order would impose unnecessary further limitations
17   that hamper Mr. Brockman’s defense.
18
            Proper investigation and preparation of the defense case will require that counsel share
19
     discovery materials not only with the Mr. Brockman, but also with potential experts and trial
20
     witnesses, parties and their counsel who share a common interest privilege with Mr. Brockman,
21

22   and other persons who may have information helpful to the defense. As the Supreme Court has

23   recognized in an analogous context, “the general policy against invading the privacy of an

24   attorney's course of preparation is so well recognized and so essential to an orderly working of
25   our system of legal procedure that a burden rests on the one who would invade that privacy to
26
     establish adequate reasons to justify production through a subpoena or court order.” Hickman v.
27
     Taylor, 329 U.S. 495, 512 (1947) (discussing the workproduct protection). The government’s
28
                                                                Robert T. Brockman’s Motion for Protective Order
                                                               and Opposition to DOJ’s Proposed Protective Order
                                                   -5-                                      3:20-cr-00371-WHA
       Case 3:20-cr-00371-WHA Document 36 Filed 11/16/20 Page 6 of 7



 1   proposed protective order interferes in numerous respects with not only that privacy, but with the
 2   “course of preparation” itself, by several inconsistent and self-contradictory provisions:
 3
                •   The defense could not provide copies “to anyone other than the defense team” of
 4
                    any discovery unless the broad categories of “Personal Identifying Information,
 5
                    Financial Information, and/or Medical Information” have “first been entirely
 6
                    redacted from the discovery materials.” Govt. Order at 2:9-15 (emphasis in Govt.
 7
                    Order). The legitimate privacy interest in such materials is adequately protected
 8
                    by the defense’s proposed order for court filings. The redactions proposed by the
 9
                    government unduly burden the defense, and may in fact defeat the very purpose of
10
                    showing the discovery to a party who may have information helpful to the defense.
11
                •   To the extent that discovery material covered by a protective order is shown to
12
                    third parties, it is sufficient that they be advised of the protective order and
13
                    instructed that they are bound by it. The government’s added requirement that
14
                    such persons “shall initial and date the order reflecting their agreement to be
15
                    bound”, Govt. Order at 2:22-25, is burdensome and unnecessary.
16
                •   26 U.S.C. 6103(a) on its face does not apply to Mr. Brockman, and there is no
17
                    need to import these confidentiality restrictions applicable to the government into a
18
                    protective order. Govt Order at 3:1-8. The agreed limitation that discovery
19
                    documents “may only be used for the specific purpose of preparing or presenting a
20
                    defense in this matter” is sufficient protection for these materials.
21
                •   The limitation that the defense shall not “provide copies of any discovery material
22
                    . . . to any third party . . . without the government’s express written permission or
23
                    further order of this Court”, with a narrow exception only for “potential trial
24
                    witnesses”, is a bald attempt to snoop upon and interfere with defense preparation.
25
                    Govt Order at 3:9-17.
26
                •   The government’s convoluted deadlines for return of discovery material are
27
                    premature in principle, and as worded would apply before Mr. Brockman’s
28
                                                                  Robert T. Brockman’s Motion for Protective Order
                                                                 and Opposition to DOJ’s Proposed Protective Order
                                                     -6-                                      3:20-cr-00371-WHA
        Case 3:20-cr-00371-WHA Document 36 Filed 11/16/20 Page 7 of 7



 1                      appellate rights are fully exhausted. Govt Order at 3:18-23.

 2   III.    CONCLUSION

 3           This is a tax case. There is no threat of violence, no risk to trade secrets or financial data,

 4   no suggestion of computer hacking that may imply an elevated risk to individuals’ personal data

 5   that requires greater protections than Rule 49.1. The government should get on with production

 6   of the 1.1 terabytes of discovery that are admittedly owing to the defense.

 7           For the reasons stated above, Mr. Brockman respectfully requests that the Court enter Mr.

 8   Brockman’s proposed protective order and deny the government’s motion to enter the

 9   government proposed protective order.

10

11   Dated: November 16, 2020                            Respectfully submitted,
12                                                       Jones Day
13

14                                                       By:/s/ Kathryn Keneally
                                                             Kathryn Keneally
15
                                                         Counsel for Defendant
16                                                       ROBERT BROCKMAN
17
     NAI-1515017601v1
18

19

20

21

22

23

24

25

26

27

28
                                                                   Robert T. Brockman’s Motion for Protective Order
                                                                  and Opposition to DOJ’s Proposed Protective Order
                                                       -7-                                     3:20-cr-00371-WHA
